ON PETITION FOR REHEARING
Before CARNES and WILSON, Circuit Judges, and STAGG,* District Judge.
PER CURIAM:
The appellants have filed a petition for rehearing en banc, which under 11th Cir. R. 35-5 is treated as including a petition for rehearing before the original panel. To the extent that it is a petition for rehearing en banc, no judge in active service having requested that the Court be polled, the petition is denied. To the extent it is a petition for panel rehearing, we deny the petition but take this opportunity to extend our opinion to clarify the methodology to be used in determining state law when there is no decision of the state supreme court on point.
In Erie R.R. Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938), the Supreme Court held that federal courts sitting in diversity jurisdiction must apply substantive state law. That decision left open the question “of the effect to be given to decisions by lower state courts on points never passed on by the highest state court.” King v. Order of United Commercial Travelers of Am., 333 U.S. 153, 158, 68 S.Ct. 488, 491, 92 L.Ed. 608 (1948). The answer came in a series of decisions, beginning two years after Erie, in which the Supreme Court instructed that “federal courts are bound by decisions of a state’s intermediate appellate courts unless there is persuasive evidence that the highest state court would rule otherwise.” Id., 68 S.Ct. at 491 (citing Six Co. of Cal. v. Joint Highway Dist. No. 13 of Cal., 311 U.S. 180, 61 S.Ct. 186, 85 L.Ed. 114 (1940); West v. Am. Tel. & Tel. Co., 311 U.S. 223, 61 S.Ct. 179, 85 L.Ed. 139 (1940); Stoner v. N.Y. Life Ins. Co., 311 U.S. 464, 61 S.Ct. 336, 85 L.Ed. 284 (1940)). The Court explained in its West opinion:
State law is to be applied in the federal as well as the state courts and it is the duty of the former in every case to ascertain from all the available data what the state law is and apply it rather than to prescribe a different rule, however superior it may appear from the viewpoint of “general law” and however much the state rule may have departed from prior decisions of the federal courts .... Where an intermediate appellate state court rests its considered judgment upon the rule of law which it announces, that is a datum for ascertaining state law which is not to be disregarded by a federal court unless it is *1326convinced by other persuasive data that the highest court of the state would decide otherwise.
West, 311 U.S. at 237, 61 S.Ct. at 183 (citations omitted).
One of the earliest, if not the earliest, pronouncements of our circuit in this area of the law came in Putman v. Erie City Manufacturing Co., 338 F.2d 911 (5th Cir.1964).1 There, on examining Texas law, we found “cross-currents, especially in the decisions of the Courts of Civil Appeals, but a general trend” in one direction. Id. at 915. We had this to say about how a federal court should decide what to do when there were “cross-currents” in state intermediate appellate court decisions:
The case before us presents the type of situation Judge Clark has described as the most troublesome, the most unsatisfying in its consequences of all the situations in which Erie requires a federal court to ascertain state law. Here, although the trend in Texas may be as evident as Judge Levet found it to be, there is no decision of the Texas Supreme Court on the question at issue. The Court is forced, therefore, to look to all available data; for example, to such sources as the Restatements of Law, treatises and law review commentary, and the majority rule, keeping in mind that it must choose the rule which it believes the state court, from all that is known about its methods of reaching decisions is likely in the future to adopt.
Id. at 917 (internal quotation marks and footnotes omitted); see also McKenna v. Ortho Pharm. Corp., 622 F.2d 657, 662-63 (3d Cir.1980); Pisciotta v. Old Nat’l Bancorp, 499 F.3d 629, 635 (7th Cir.2007); Ariz. Elec. Power Coop., Inc. v. Berkeley, 59 F.3d 988, 991 (9th Cir.1995); Gilstrap v. Amtrak, 998 F.2d 559, 560 (8th Cir.1993); Royal Coll. Shop, Inc. v. N. Ins. Co. of N.Y., 895 F.2d 670, 677 (10th Cir.1990); Bailey v. V & O Press Co., 770 F.2d 601, 604 (6th Cir.1985); Michelin Tires (Can.) Ltd. v. First Nat’l Bank of Boston, 666 F.2d 673, 682 (1st Cir.1981).
We are, of course, bound to follow the instructions of the Supreme Court and our prior panel precedent on this matter, and nothing in our original opinion should be read to the contrary. It follows that we are “bound” to follow an intermediate state appellate court “unless there is persuasive evidence that the highest state court would rule otherwise.” King, 333 U.S. at 158, 68 S.Ct. at 491. We have considered the decisions in Compania Dominicana de Aviacion v. Knapp, 251 So.2d 18, 23 (Fla. 3d DCA 1971), Smith v. Goodpasture, 179 So.2d 240, 242 (Fla. 2d DCA 1965), and Gresham v. Courson, 177 So.2d 33, 39-40 (Fla. 1st DCA 1965), in light of all the other data about how the Florida Supreme Court might rule including, but not limited to, the decision of the Fifth District Court of Appeal in Citrus County v. McQuillin, 840 So.2d 343 (Fla. 5th DCA 2003). After full consideration of “all the available data,” West, 311 U.S. at 237, 61 S.Ct. at 183, we reiterate our conclusion that the $20,000,000 in non-economic damages awarded to Bravo and Rodriguez is excessive as a matter of Florida law.
Accordingly, we reiterate the ruling in our initial opinion that the judgment entered against the government is VACATED, and the case is REMANDED to the district court for further proceedings consistent with that opinion.

. In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.l981)(en banc), we adopted as binding precedent all decisions of the former Fifth Circuit handed down before October 1, 1981.